Upon further consideration of this case, I am inclined to the view that we were in error in our former holding. I concur with Justice Davis that the defect in the verification was not jurisdictional. But I go farther. The Statute is remedial and should be liberally construed. Equity courts had jurisdiction of suits for partition before the statute was enacted. I do not think a defective verification of the bill should be held to be more than a procedural irregularity which did not affect the power of the Court to proceed with the case. The court could have had this *Page 568 
error corrected later, if objections had been raised, and the failure to object amounted to a waiver of the defect.